Citation Nr: 0624136	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-35 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 RO decision that denied entitlement to 
a TDIU rating.  


FINDINGS OF FACT

1.  The veteran has been granted service connection for two 
disabilities, hearing loss and tinnitus.  The hearing loss 
has been assigned a disability rating of 60 percent, and the 
tinnitus has been assigned a disability rating of 10 percent.  

2.  The service-connected hearing loss and tinnitus are shown 
to be productive of disability picture that more nearly 
approximates one of the veteran being unable to secure and 
follow a substantially gainful occupation consistent work and 
educational background.  


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability have been met. 38 U.S.C. §§ 1155, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005), became effective on November 9, 2000.  
Implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  

VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2005).  

Such assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(1-3) (2005).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  

To satisfy these duties, the VA sent the veteran a letter in 
March 2005.  This letter stated that the VA would assist the 
veteran in obtaining medical records, employment records, or 
records from other Federal agencies, provided that the 
veteran supplied enough information to the RO that the RO 
could request the records from the appropriate agency or 
person.  This letter also detailed what the veteran needed to 
show to prevail on his claim for TDIU.

The Board notes that the veteran received the March 2005 
letter after the initial adjudication of his claim.  However, 
the Board notes that after receiving the March 2005 letter, 
the veteran submitted additional evidence.  The RO 
readjudicated his claim in May 2005, and the veteran was 
informed of the result in a supplemental statement of the 
case issued in May 2005.  Therefore, the Board has determined 
that the posting of the March 2005 letter after the initial 
adjudication of the veteran's claim constitutes harmless 
error and has been corrected by the RO.  

Additionally, the RO informed the veteran of the applicable 
statutes regarding his claim in the August 2004 statement of 
the case and the May 2005 supplemental statement of the case.  

In this case, the Board is granting TDIU.  When the increase 
is implemented by the RO, an effective date will be 
assigned..  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran's private medical treatment records, service 
medical records and VA medical treatment records have been 
obtained to the extent available.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Due to the completeness of the record and favorable action 
described below, the Board finds that no useful purpose would 
be served in undertaking more development. 

Such a remand would result in unnecessarily imposing further 
burdens on VA with no additional benefit flowing to the 
veteran. As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such defect is harmless.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  


Analysis

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15.  

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a).  

In Moore, 1 Vet. App. at 359 (1991), the Court further 
discussed the meaning of "substantially gainful employment."  
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):  

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more. If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, disabilities resulting 
from common etiology or a single accident will be considered 
as one disability.  38 C.F.R. § 4.16(a).  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100 percent, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

In a December 2002 rating decision, the RO granted the 
veteran service connection for hearing loss with an 
evaluation of 60 percent effective on July 23, 2002.  The 
December 2002 rating decision also granted the veteran 
service connection for tinnitus with an evaluation of 10 
percent effective on July 23, 2002.  Consequently, the 
veteran meets the first requirement necessary for a grant of 
TDIU:  one service-connected disability rated at 60 percent 
or higher.  38 C.F.R. § 4.16(a).  

According to the veteran's DD Form 214, the veteran attended 
8 years of grammar school.  He did not attend high school or 
college.  The DD Form 214 indicates that the veteran's 
military occupational specialty was motor inspector.  While 
in the service, the veteran attended a 4-week automobile 
mechanic course.  

On his application for TDIU benefits, the veteran indicates 
that he worked for 43 years as an electrician.  He left his 
work as an electrician in 1983 and reports that he has been 
unemployed since that time.  

The veteran has submitted a record from his private doctor 
dated November 2004.  This record specifically stated that 
the veteran is completely disabled and unable to perform any 
kind of work.  The Board places great probative weight on 
this piece of evidence.  

The claims file also contains a note from a VA examiner dated 
April 2003.  In this handwritten note, the examiner stated 
that he had reviewed the veteran's most recent audiogram and 
opined that the veteran had significant hearing loss in both 
ears that would lead to severe difficulties in communication.  

The examiner further stated that with hearing aids, the 
veteran could perform a job successfully.  The Board 
acknowledges this report but affords it less probative weight 
due to the fact that the examiner did not review the entire 
claims file and did not actually interview the veteran in 
person.  

The veteran does currently wear hearing aids.  He has 
acknowledged that these assist him, but he has not made any 
statements regarding to what extent they help him overcome 
his disability.  

Given the entirety of the record, the Board finds that the 
evidence to show a service-connected disability picture that 
more closely equates with the veteran being precluded from 
performing a substantially gainful occupation consistent with 
his relatively limited educational background and the 
demonstrated occupational experience as an electrician or in 
related types of manual labor.  

Accordingly, based on a review of the evidentiary record in 
its entirety, entitlement to a TDIU rating is warranted.  




ORDER

A total compensation rating based on individual 
unemployability is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


